DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 263-264, 266, and 279-280 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenker et al. (5,927,282).
With respect to claim 263, Lenker discloses a system for managing female incontinence, as disclosed in column 1, lines 15-20. The system comprises a first sheet 12 having a first surface 14 and a second surface 27, as shown in figure 4. An adhesive layer 22 is connected directly to the first surface 14 of the first sheet 12 and has a first surface and a second surface, as shown in figure 4. The first sheet 12 is configured to fit between the labia minora and the vestibule floor, as shown in figures 5 and 6. The first surface of the adhesive layer 22 is configured to occlude the urethral meatus, as disclosed in column 6, lines 28-35.
With respect to claim 264, the first sheet 12 comprises a polyurethane or polyolefin foam, as disclosed in column 5, lines 7-12.
With respect to claim 266, the adhesive layer 22 comprises a pHEMA hydrogel, as disclosed in column 5, lines 35-37.
With respect to claim 279, the adhesive layer 22 comprises a separate sheet of material than the first sheet 12, as shown in figure 4, and therefore is considered to comprise a second sheet.
With respect to claim 280, the present claim is drawn to an article of manufacture, and therefore the limitation “die-cut” is considered to be a product-by-process limitation because it discloses a method of manufacturing. The limitation “die-cut” does not distinguish the claimed invention over the prior art because it does not impart any structural features not present in the prior art invention of Lenker.  
Allowable Subject Matter
Claims 267-278 and 281-283 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 267-278, the prior art of record does not disclose the first sheet having first, second, third, and fourth portions separated by first, second, and third linear folds. The closest prior art of record, Lenker, discloses first and second linear folds 58, as shown in figure 12, to impart greater flexibility to the first sheet, as disclosed in column 7, lines 17-20, but does not further disclose a third linear fold. With respect to claims 281-283, the prior art of record does not disclose the first sheet being divided into a main portion and a peripheral portion by a weakened boundary wherein the peripheral portion is removable from the main portion by forced separation along the weakened boundary. The closest prior art of record, Lenker, discloses a weakened boundary 58 separating a main portion 56 from a peripheral portion 54, as shown in figure 12, but does not disclose any need or desire for the peripheral portion to be removable from the main portion along the weakened boundary. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 6,319,238 discloses an interlabial pad having an adhesive layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781